Memorandum. Orders affirmed, with costs.
In light of the provisions of subdivision 4 of section 50-e of the General Municipal Law (prior to L 1976, ch 745, see L 1945, ch 694) plaintiffs were entitled to rely on the clauses purportedly dispensing with notice other than as provided in the section. The subsequent amendment of section 52 of the County Law (L 1976, ch 745) reinforces the interpretation of the legislative intention by the courts below. (See, also, Stephens v Department of Health of Orange County, 64 Misc 2d 81.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
In each case: Order affirmed, with costs, in a memorandum. Question certified answered in the affirmative.